Exhibit (a)(1)(A) INTELLIGENT SYSTEMS CORPORATION Offer to Purchase for Cash Shares of Its Common Stock for an Aggregate Purchase Price of Not More Than $5.0 Million at a Per Share Purchase Price Not Less Than $2.55 Per Share Nor Greater Than $3.00 Per Share THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT THE END OF THE DAY, 12:00 MIDNIGHT, NEW YORK CITY TIME, ON MAY 19, 2015, UNLESS THE OFFER IS EXTENDED OR TERMINATED (SUCH TIME, AS IT MAY BE EXTENDED, THE “EXPIRATION TIME”). Intelligent Systems Corporation, a Georgia corporation (the “Company ,” “Intelligent Systems ,” “we ,” “our” or “us” ), is offering to purchase for cash by means of a “modified Dutch auction” (described below) shares of its common stock, par value $0.01 per share, pursuant to (i) auction tenders at prices specified by the tendering shareholders of not less than $2.55 nor greater than $3.00 per share ( “Auction Tenders” ), or (ii) purchase price tenders ( “Purchase Price Tenders” ), in either case upon the terms and subject to the conditions described in this Offer to Purchase and in the related letter of transmittal (the “Letter of Transmittal ,” and together with this Offer to Purchase, as they may be amended or supplemented from time to time, the “Offer” ). We are offering to purchase shares having an aggregate purchase price of no more than $5.0 million. Shareholders who wish to tender shares without specifying a price at which such shares may be purchased by the Company should make a Purchase Price Tender. Under a Purchase Price Tender, shares will be purchased, upon the terms and subject to the conditions of the Offer, at the Purchase Price (as defined below) determined as provided herein. Shareholders who validly tender shares without specifying whether they are making an Auction Tender or a Purchase Price Tender will be deemed to have made a Purchase Price Tender. After the Expiration Time, we will, upon the terms and subject to the conditions of the Offer, determine a single price per share (the “Purchase Price” ), which will be not less than $2.55 and not more than $3.00 per share, that we will pay for shares of our common stock, par value $0.01 per share, validly tendered in the Offer and not validly withdrawn. The Purchase Price will be the lowest price per share of not less than $2.55 and not more than $3.00 per share that will enable the Company to purchase the maximum number of shares validly tendered in the Offer and not validly withdrawn having an aggregate purchase price of no more than $5.0 million. Only shares validly tendered at prices at or below the Purchase Price, and not validly withdrawn, will be eligible for purchase in the Offer. Shares validly tendered pursuant to an Auction Tender at a price specified in the Auction Tender that is greater than the Purchase Price will not be purchased. Upon the terms and subject to the conditions of the Offer, if shares having an aggregate purchase price of less than $5.0 million are validly tendered and not validly withdrawn, we will buy all shares validly tendered and not validly withdrawn. Because of the proration, “odd lot” priority and conditional tender provisions described in this Offer to Purchase, all of the shares tendered at or below the Purchase Price may not be purchased if more than the number of shares having an aggregate purchase price of $5.0 million are validly tendered at or below the Purchase Price and not validly withdrawn. Assuming that the Offer is fully subscribed, if the Purchase Price is determined to be $2.55 per share, the minimum Purchase Price under the Offer, the approximate number of shares that will be purchased under the Offer is 1.96 million. Assuming that the Offer is fully subscribed, if the Purchase Price is determined to be $3.0 per share, the maximum Purchase Price under the Offer, the approximate number of shares that will be purchased under the Offer is 1.67 million. In addition, if more than $5.0 million in value of shares are tendered in the Offer at or below the Purchase Price, the Company reserves the right to accept for purchase at the Purchase Price pursuant to the Offer up to an additional 2% of its outstanding shares without extending the Expiration Time. The Offer is not conditioned upon any minimum number of shares being tendered. The Offer is, however, subject to a number of other terms and conditions. See Section7. Our common stock is listed on The NYSE MKT (the “NYSE MKT” ) and trades under the symbol “INS.” On April 17, 2015, the reported closing price of our common stock on the NYSE MKT was $2.95 per share. You are urged to obtain current market quotations for our common stock before deciding whether, and at what price or prices, to tender your shares pursuant to the Offer. See Section 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of this transaction or passed upon the merits or fairness of such transaction or passed upon the adequacy or accuracy of the information contained in this Offer to Purchase. Any representation to the contrary is a criminal offense. Offer to Purchase, dated April 22, 2015 IMPORTANT The Company’s Board of Directors has authorized the Offer. However, none of the Company, the Company’s Board of Directors, the Depositary or the Information Agent makes any recommendation to you as to whether to tender or refrain from tendering your shares or as to the price or prices at which you may choose to tender your shares. We have not authorized any person to make any such recommendation. You must make your own decisions as to whether to tender your shares and, if so, how many shares to tender and the price or prices at which you will tender them. In doing so, you should read carefully the information in, or incorporated by reference in, this Offer to Purchase and in the Letter of Tra nsmittal, including the purpose and effects of the Offer. See Section 2. You are urged to discuss your decisions with your own tax advisor, financial advisor and/or broker. If you want to tender all or any portion of your shares, you must do one of the following prior to the Expiration Time: ● if your shares are registered in the name of a broker, dealer, commercial bank, trust company or other nominee, contact the nominee and have the nominee tender your shares for you; ● if you hold certificates in your own name, complete and sign a Letter of Transmittal in accordance with its instructions and deliver it, together with any required signature guarantees, the certificates for your shares and any other documents required by the Letter of Transmittal, to American Stock Transfer & Trust Company, LLC, the Depositary for the Offer, at the address shown on the Letter of Transmittal; ● if you are an institution participating in The Depository Trust Company (“
